DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
According to a telephone conversation with GREG TUROCY (36,952) on 1/12/2022, the attorney clarified that the applicant intended to elect Species A (Fig. 4A-4B) with claims 1-2 and 7-11 reading on Species A.

Election/Restrictions
Applicant’s election of Species A, directed to claims 1-2 and 7-11 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2014/0162166 A1) in view of Spink et al. (US 2008/0280178 A1) and Terada et al. (US 2013/0230785 A1).
Regarding claim 1, Nishiyama discloses a fuel cell stack (fuel cell stack, Title, Abstract, Fig. 1-9) comprising: 
a stack body comprising a plurality of unit cells stacked together (stack body 14 [0025]);
an end plate made of metal and provided at each of both ends of the stack body in a stacking direction (first end plate 20a, second end plate 20b [0026]);
a positioning pin inserted into a positioning hole provided in each of the plurality of unit cells to position the plurality of unit cells (knock pin 62 [0041]);
an insulating collar member provided in the end plate and connected with the positioning pin (insulating resin collar member 118 [0072]).
	However, Nishiyama does not disclose an insulating collar member provided in the end plate and screwed with the positioning pin.
	Spink discloses a fuel cell stack module comprising tie rods having threaded ends which is operable to be engaged with another suitable threaded component ([0058]).
	The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
	Further regarding claim 1, Nishiyama does not disclose a rotation restriction mechanism configured to restrict rotation of the collar member relative to the end plate in a screw tightening direction of the positioning pin.
	Terada discloses a fuel cell stack including an insulating collar member 58a having an oval shape or elliptical shape and positioning holes through which positioning pin is inserted ([0038]-[0041], Fig. 4).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
	Thus, the combination envisages an oval/elliptical shaped collar which prevents rotation of the collar.
	Regarding claim 2, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the collar member comprises a collar body having a circular column shape or a cylindrical shape (Terada: oval/elliptical cylinder shape, Fig. 4) and inserted into an insertion hole formed in the end plate (Nishiyama: stepped hole [0072]), and the rotation restriction mechanism comprises: a projection protruding outward in a radial direction from an outer circumferential surface of the collar body; and a groove extending in an axial direction of the collar body and formed in a wall surface forming the insertion hole, the projection being inserted into the groove (Terada: outer circumferential surface sealing member 64 which is a radial seal in matching groove 72d [0040], Fig. 4-5).
Regarding claim 7, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the collar member comprises a collar body having a circular column shape or a cylindrical shape (Terada: oval/elliptical cylinder shape, Fig. 4) and inserted into an insertion hole formed in the end plate (Nishiyama: stepped hole [0072]), the rotation restriction mechanism comprises a protrusion protruding outward in a radial direction from an outer circumferential surface of the collar body, and the protrusion is inserted under pressure into a wall surface forming the insertion hole (Terada: outer circumferential surface sealing member 64 which is a radial seal in matching groove 72d [0040], Fig. 4-5).
Regarding claim 8, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the collar member comprises a flange part provided to the collar body, and the protrusion is coupled to the flange part (Nishiyama: flange 118a [0073]; Terada: Fig. 4-5 show seal 64 at least indirectly coupled to flange portion 62). 
Regarding claim 9, modified Nishiyama discloses all of the claim limitations as set forth above.  Nishiyama further discloses each of the plurality of unit cells comprises: a membrane electrode assembly including an electrolyte membrane and electrodes provided on both sides of the electrolyte membrane; separators provided on both sides of the membrane electrode assembly; and protrusions protruding from an outer peripheral portion of each of the separators, and each having the positioning hole (MEA 30 includes cathode 54, anode 56, solid polymer electrolyte 52 [0037]-[0038]; first separator 32 second separator 34 [0033]-[0036]; positioning holes 57a,57b formed in insulating resin frame members [0039]-[0040]).
Regarding claim 10, modified Nishiyama discloses all of the claim limitations as set forth above.  Nishiyama further discloses a wall forming the positioning hole is made of electrically insulating material (positioning holes 57a,57b formed in insulating resin frame members [0039]-[0040]).

Regarding claim 11, Nishiyama discloses a method of assembling a fuel cell stack comprising a stack body comprising a plurality of unit cells stacked together, an end plate made of metal and provided at each of both ends of the stack body in a stacking direction, and a positioning pin inserted into a positioning hole provided in each of the plurality of unit cells to position the plurality of unit cells (fuel cell stack, Title, Abstract, Fig. 1-9; stack body 14 [0025]; knock pin 62 [0041]), 
the method comprising the steps of: 
connecting the positioning pin with an insulating collar member provided in the end plate (knock pin 64 inserted into teach of the stepped holes 116; stepped hole 116 includes insulating resin collar member 126 [0075]; knock pins inserted upright into positioning holes [0008]); and 
stacking the plurality of unit cells together while inserting the positioning pin into the positioning hole, after the screwing step (knock pins inserted upright into positioning holes, then cells having positioning holes are stacked such that the positioning holes are fitted to the knock pins [0008]).
	However, Nishiyama does not disclose screwing the positioning pin with an insulating collar member.
Spink discloses a fuel cell stack module comprising tie rods having threaded ends which is operable to be engaged with another suitable threaded component ([0058]).
	The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 11, Nishiyama does not disclose wherein in the screwing step, rotation of the collar member relative to the end plate in a screw tightening direction of the positioning pin is restricted by a rotation restriction mechanism.
Terada discloses a fuel cell stack including an insulating collar member 58a having an oval shape or elliptical shape and positioning holes through which positioning pin is inserted ([0038]-[0041], Fig. 4).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
	Thus, the combination envisages an oval/elliptical shaped collar which prevents rotation of the collar during the screwing step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/15/2022